Citation Nr: 1812513	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  11-25 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a dental disability, to include for treatment purposes.

2.  Entitlement to service connection for radiculopathy to both legs.

3.  Entitlement to service connection for urinary frequency/nocturia, to include as secondary to the service-connected lumbar spine disability.

4.  Entitlement to service connection for a bilateral hip disability, to include as secondary to the service-connected lumbar spine disability.

5.  Entitlement to an initial disability rating in excess of 10 percent prior to December 4, 2015, for a lumbar spine disability and 20 percent thereafter.

6.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

7.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).
REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to June 1968. 

This matter comes before the Board of Veterans' Appeals (Board) from RO decisions of December 2010, October 2014, January 2016, July 2016, September 2016, and March 2017.  It was previously before the Board in June 2014 and in August 2016 when it was remanded for further evidentiary development.  Following the August 2016 remand, the Veteran perfected additional appeals for an increased rating for bilateral hearing loss, service connection for radiculopathy of both legs, and service connection for urinary frequency/nocturia.  These new issues are now also before the Board. 

The Veteran is pursuing a claim for TDIU.  This issue is also part and parcel to the Veteran's claims for increased disability ratings, as he asserts his back pain and hearing loss prevent him for obtaining and retaining employment.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  At this point in time, the Veteran was provided with a Statement of the Case in December 2017, and has yet to file a substantive appeal regarding the denial of TDIU.  However, because the question of unemployability is intertwined with the increased rating claims, the Board has responsibility to review this issue and the Board has therefore listed the issue on the title page of this decision.

The Veteran's claim of entitlement to service connection for periodontal disease, which is considered a dental disability, raises both the issue of service connection for compensation purposes and service connection for treatment purposes.  See Mays v. Brown, 5 Vet. App. 302, 306 (1993).  A claim of entitlement to service-connection for a dental disability for treatment purposes only is separate and distinct from a claim of entitlement to service-connection for a dental disability for compensation purposes.  38 C.F.R. § 3.381.

The Veteran has been clear throughout his prosecution of this claim that he is seeking both compensation, if appropriate, and dental treatment.  It is unclear whether the treatment claim has been adjudicated; however, based upon the Veteran's continued requests for this benefit, it does not appear to have been addressed.  In any case, the Board does not currently have jurisdiction over the claim for treatment, and it is REFERRED to the RO for appropriate action.  38 C.F.R. § 19.9(b).  Specifically, unless a treatment decision has already been made, the RO should refer the claim for dental treatment to the appropriate Veteran's Health Administration facility for review.  

In this regard, we observe for purposes of information, that if the Veteran is successful in his claim for TDIU benefits, he would then be considered a member of Class IV for dental treatment purposes.  Class IV renders him eligible for "any needed dental treatment."  38 C.F.R. § 17.161(h).

The issues of the proper disability ratings for the Veteran's lumbar spine, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's alveolar bone loss was caused by chronic moderate to severe generalized periodontal disease; no trauma or osteomyelitis during service is shown.  

2.  The Veteran does not have radiculopathy affecting his lower extremities.  

3.  Urinary frequency/nocturia was not initially manifested during service and is not shown to be proximately caused by a service-connected disability.

4.  Audiometric testing throughout the appeal period has consistently revealed Level I hearing in both ears.


CONCLUSIONS OF LAW

1.  Service connection for a dental disorder is not warranted.  38 U.S.C. § 1712 (2012); 38 C.F.R. §§ 3.381, 4.150 (2017).

2.  Absence a present disability involving radiculopathy, there is no valid claim for service connection.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).

3.  Service connection for urinary frequency/nocturia is not warranted.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

4.  An initial compensable disability rating for bilateral hearing loss is not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.10, 4.85 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

In this case, neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Although the Veteran's attorney has submitted numerous arguments generally reminding VA of our duties in this regard, careful reading of his submissions yields no specific arguments regarding the Veteran's particular situation as to any of the issues resolved herein.  

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

Dental

Dental disabilities are treated differently than medical disabilities in the VA benefits system.  Generally, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses and periodontal disease will be considered service-connected solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment under the provisions of 38 C.F.R. Chapter 17.  38 C.F.R. § 3.381. 

Under current legal authority, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150 (setting forth the schedule of ratings for dental and oral conditions).  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities, but may be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 4.150.  However, impacted or malposed teeth, and other developmental defects, will not be considered service-connected for treatment purposes.  38 C.F.R. § 3.381(f)(4).  Dental care can also be provided in cases where a dental disability is due to combat wounds or other service trauma.  38 U.S.C. § 1712; 38 C.F.R. § 3.381.  It is the responsibility of VA adjudicators to make a determination on questions including whether the Veteran has a compensable or noncompensable service-connected dental condition or disability, and whether the dental condition or disability is a result of combat wounds or service trauma.  38 C.F.R. § 3.381(a).

The Veteran's enlistment examination showed a normal mouth and the Veteran reported no severe tooth or gum trouble.  The Veteran's service treatment records do show dental treatment at Fort Richardson between February 1968 and May 1968.  In March 1968, the Veteran was diagnosed with acute necrotizing ulcerative gingivitis.  The Veteran was treated with scaling and hydrogen peroxide.  Thereafter, the Veteran was reevaluated with gum stimulation.  On the May 1968 separation examination the Veteran noted severe tooth and gum trouble due to periodontal disease.

Post-service treatment records include a June 1974 Reserve enlistment examination in which the physician noted that the Veteran's first four bicuspids were removed, but did not note periodontal disease.  An October 2010 private medical record shows that the Veteran presented with generalized moderate sub calculus and radiographic bone loss.  An August 2012 VA oral surgery clinic note shows the Veteran had two teeth extracted.  The diagnosis was a retained root and vertical root fracture with periapical abscess. 

In light of what appears to have been extensive periodontal infection during service, the Board remanded to obtain an expert dental opinion as to whether the Veteran's bone loss occurred through trauma or disease such as osteomyelitis such that service connection for the Veteran's dental condition would be warranted under 38 C.F.R. § 4.150, Diagnostic Code 9913, Note; see also Byrd v. Nicholson, 19 Vet. App. 388 (2005) (discussing history of 38 C.F.R. §§ 3.381, 4.150).  As set forth above, however, the Note immediately following also provides that the ratings in 38 C.F.R. § 4.150 do not apply to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling.  Id.  

A dental examination and opinion were accomplished in October 2016.  The examining dentist reviewed the Veteran's service treatment records and emphasized the Veteran's documented history of periodontal disease and therapy for it during active duty.  Following the records review and clinical examination, the examiner provided the following opinion:  

The Veteran has a documented history of periodontal disease and therapy while on active duty (5/27/1968).  Radiograph study demonstrates generalized horizontal alveolar bone loss consistent with chronic moderate to severe generalized periodontal disease, dental caries and defective dental restorations and missing teeth.  His current dental diagnoses include 1) chronic generalized moderate to severe periodontal disease, 2) dental caries, and 3) defective dental restorations.  

It is at least as likely as not that his periodontal disease is incurred in or associated with his active duty service and is documented in his service records.  There is no service documentation regarding dental restorations, dental trauma, missing or extracted teeth.  The Veteran does relate that he had four teeth extracted for orthodontic treatment prior to entering active duty.  Dental caries is documented on teeth #18 and 30 on his initial examination; there is no documentation regarding whether or not these teeth were restored, however these teeth are present on current radiographs and have been restored, therefore it can be concluded that the dental caries and restoration of these teeth (18 and 20) was incurred in or associated with his active duty service.

Regarding his missing teeth (#1, 2, 3, 4, 5, 12, 16, 17, 19, 20, 28 and 32), there is no documentation that these teeth were removed during service or traumatically lost, therefore it is less likely than not that his missing teeth were incurred during his active duty service based on documentation, however the most common etiologic factors for tooth loss are dental caries and periodontal disease.  ....  [T]herefore the most statistically likely etiology for his tooth loss are these factors which were present during his active duty service.

This opinion is definitive that although the Veteran has experienced bone and tooth loss, such loss was not the result of trauma or disease such as osteomyelitis.  Rather, his bone and tooth loss was caused by periodontal disease and caries, which are specifically excluded from service connection and compensation under law.  There is no competent opinion to the contrary, and the Board finds no deficiencies in the examiner's reasoning.  The Veteran, as a lay person, is not shown to possess the requisite training and expertise to provide medical opinion on this issue.  Therefore, service connection for bone and tooth loss is denied.  The Board has referred the Veteran's claim for dental treatment above.  The Board encourages the Veteran and his attorney to work with the AOJ to ensure this claim is referred to the appropriate authorities at the Veterans Health Administration.

Service connection

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

The Veteran may benefit from a presumption of service connection based on a chronic disease, such as arthritis.  38 C.F.R. § 3.309(a).  When a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Even if a chronic disease is not shown within one year of discharge, service connection may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Disability which is proximately due to or the result of a service-connected disease or injury also shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.

Radiculopathy to both legs

The Veteran complains of radiculopathy affecting both legs.  None of his medical records confirm the presence of radiculopathy, however.  His treatment reports, VA examinations, and his chiropractic treatment reports do not reflect a diagnosis of radiculopathy.  The report of a July 2016 VA examination ordered to evaluate the Veteran's complaints of radiating pain in his legs shows that the examiner confirmed that the Veteran does not have bilateral lower extremity radiculopathy.  Rather, the examiner attributed the Veteran's complaints of pain to degenerative joint disease in his hips.  The examiner explained that, "the Veteran's verbal history and examination and x-rays all point to this being a hip condition and not related to his back, [as] no evidence of peripheral nerve or radiculopathy proximately due to or aggravated by the [service-connected] back condition was found."

A threshold requirement for the grant of service connection for any disability is that the disability claimed must be shown present.  38 U.S.C. §§ 1110, 1131.  Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. § 1110.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In addition to disease or injury in service, service connection requires competent medical evidence of a current related disability.  Degmetich v. Brown, 104 F.23d 1328 (1997).

In this case, the appeal for service connection for radiculopathy is not valid, as the Veteran does not have radiculopathy at this time.  The Veteran is competent to report leg pain, but is not shown to possess the training and expertise to competently establish the diagnosis and etiology of his leg pain.  The Board finds that the opinion of the VA examiner which did not find an etiological relationship between the Veteran's leg pain and his service-connected lumbar spine greatly outweighs the Veteran's own opinion.  The question of service connection for his hip pain is addressed below.

Urinary frequency/nocturia

The Veteran is seeking service connection for urinary frequency/nocturia, to include as secondary to the service-connected lumbar spine disability.  

Urinary frequency/nocturia is confirmed in the Veteran's recent medical records.  Urinary frequency/nocturia was not present during service, and no other connection to service is shown in the evidence of record.  The Veteran does not allege the onset of urinary frequency/nocturia during service.  Therefore service connection on a direct basis is not warranted.

The VA obtained an informed medical opinion as to whether the Veteran's nocturia could be related to his lumbar spine degenerative joint and disc disease.  In a July 2016 opinion, a VA physician determined that, it appears less likely than not that the Veteran's urinary frequency at night time is proximately due to or the result of or aggravated by his service connected back condition.  The examiner explained that the Veteran's nocturia appears by his history and examination to be a bladder/prostate condition which is unrelated to his back condition.  In support of this conclusion, the examiner noted that palpation of the Veteran's prostate reproduces his symptoms and this would not be the case if the nocturia were due to his service-connected back condition.  In other words, the examiner explained, while it is possible for a back condition to impact bladder function, no evidence of that occurring in the Veteran's case could be found.  

In sum, the Veteran's nocturia was not incurred during service and is not shown to be related to service in any other way.  It is not shown to be proximately caused by any service-connected disability.  The Veteran is competent to report urinary frequency symptoms, but is not shown to possess the training and expertise to competently establish the diagnosis and etiology of his symptoms.  The Board finds that the opinion of the VA examiner which did not find an etiological relationship between the Veteran's urinary frequency/nocturia and his service-connected lumbar spine greatly outweighs the Veteran's own opinion.

The preponderance of the evidence is against the claim and the appeal must be denied.

Hips

The evidence of record reveals no complaints or findings involving the hips until many years after service.  The Veteran does not contend the onset of bilateral hip disability in service.  Absent a showing of disability in service or within one year after discharge, service connection on a direct basis is not warranted, and service incurrence of arthritis cannot be presumed under law.  

Recent medical records show the Veteran currently has bilateral degenerative hip disease and x-ray evidence of femoral acetabular impingement syndrome.  To ascertain whether the Veteran's hip disease could be related to his service-connected lumbar spine disease, the VA obtained an orthopedic examination in November 2014.  Following a records review and a clinical examination, the examiner provided the following opinion:

The Veteran's claimed bilateral hip conditions are less likely as not due to his service connected lumbar spine degenerative disc disease nor aggravated beyond normal progression by the service-connected lumbar spine degenerative disc disease.  Reasoning is that he has equal degenerative joint disease seen on his hips.  He doesn't have unilateral degenerative joint disease or unequal degenerative joint disease.  He also has basic degenerative disc disease seen in his back.  He doesn't have any assistive walking devices, nor any records ...  showing any altered gait or weight bearing.  Without altered weight bearing or assistive devices his current claimed bilateral hip conditions are less likely as not due to nor aggravated by his low back degenerative disc disease.  Reasoning is that without these physical changes over the years, his claimed bilateral hip conditions are less likely as not and this is seen with equal bilateral degenerative joint disease which is more likely due to the aging process and his x-ray evidence likely of femoral acetabular impingement syndrome.  

This medical opinion is dispositive of the case.  The file contains no contrary medical opinion and the Veteran himself is not shown to possess the requisite medical expertise to provide a medical nexus opinion pertaining to secondary service connection.  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  In this case, the VA examiner reviewed the Veteran's service treatment records, his VA treatment records, and the medical records contained in his VA claims file, in addition to performing a clinical examination and discussing the basis for the claim with the Veteran himself.  The examiner is a physician with the VA's orthopedic surgery service, and is thus well-qualified to render such an opinion.  The Board realizes that the Veteran walks with a stooped gait, and VA clinic record occasionally reference an antalgic gait.  However, the VA examiner reviewed the claims folder and examined the Veteran, and the Board finds that the examiner's opinion considered the occasional antalgic gait based on the entirety of the record. 

The Board therefore finds that the Veteran's degenerative hip disease is not proximately caused by his service-connected lumbar spine disease.  The preponderance of the evidence is against the claim and the appeal must be denied.

Increased rating - bilateral hearing loss

Disability evaluations are assigned to reflect levels of current disability. The appropriate rating is determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  In evaluating claims for increased ratings, we must evaluate the Veteran's condition with a critical eye toward the lack of usefulness of the body or system in question.  38 C.F.R. § 4.10.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board granted service connection for bilateral hearing loss in the August 2016 decision.  In September 2016, the AOJ assigned a noncompensable disability rating based upon the Veteran's audiometric results over the years. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by pure tone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Pure tone threshold average" is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85, Diagnostic Code 6100. 

The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect.  38 C.F.R. §§ 4.85, 4.87.  "(D)isability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

During an October 2010 VA examination, the Veteran's pure tone thresholds, in decibels, were as follows:

HERTZ	500	1000	2000	3000	4000
RIGHT	15	15	35	55	70
LEFT	15	15	25	50	65

The average threshold for the right ear was 44 decibels.  The average threshold for the left ear was 39 decibels.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 94 percent in the left ear.  The examiner described the Veteran's right ear hearing acuity as "normal sloping to severe sensorineural hearing loss."  The left ear manifested "normal sloping to a moderately severe sensorineural loss."  The examiner also commented that the results obtained were felt to be valid indicators of true organic hearing.  

The Veteran's hearing acuity was again tested in June 2011.  Pure tone thresholds, in decibels, were as follows:

HERTZ	500	1000	2000	3000	4000
RIGHT	25	30	35	50	65
LEFT		25	30	35	55	55

The average threshold for the right ear was 45 decibels.  The average threshold for the left ear was 44 decibels.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 96 percent in the left ear.  The examiner described the Veteran's hearing loss as moderate sensorineural loss in both ears.

A January 2014 audiology treatment note indicates that audiometric testing was performed to determine the Veteran's fitness for hearing aids.  Although the exact results are not available for review, the audiologist noted that there were no significant changes from the 2010 results reported above.  According to the Veteran's VA treatment records, he was first provided with hearing aids in February 2014.  

The Veteran's hearing acuity was tested again in December 2016.  At that time, the Veteran complained of difficulty understanding conversation, hearing sermons at church, and trouble hearing on the phone.  Pure tone thresholds, in decibels, were as follows:

HERTZ	500	1000	2000	3000	4000
RIGHT	25	25	40	60	65
LEFT		20	25	35	55	55

The average threshold for the right ear was 48 decibels.  The average threshold for the left ear was 43 decibels.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 96 percent in the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 98 in the left ear.  Again the examiner identified the Veteran's hearing loss as sensorineural in nature.

Initially, the Board observes that the Veteran has had a hearing loss in both ears by VA definition throughout the appeal period.  38 C.F.R. § 3.385.  The fact that he was issued VA hearing aids in 2014 confirms his difficulties in hearing on a daily basis.  However, applying the criteria set forth above to his audiometric results yields roman numerals of I in the right ear and I in the left ear throughout the appeal period.  A combination of I and I equates to a noncompensable disability rating throughout the appeal period.  38 C.F.R. § 4.85, Table VI and Table VII.  The Veteran does not have an exceptional pattern of hearing impairment, thus precluding consideration of a higher rating under the provisions of 38 C.F.R. § 4.86.  

The Court has clarified that the provisions of 38 C.F.R. §§ 4.85 and 4.86 contemplate, and thus compensate for, the functional effects of hearing loss, namely difficulty understanding speech and the inability to hear sounds in various contexts.  Doucette v. Shulkin, 28 Vet. App. 366 (2017).  In other words, the Veteran's complaints regarding his hearing loss are fully encompassed by the schedular disability ratings provided in 38 C.F.R. § 4.85, which is the applicable regulation in this instance.

As observed above, this exercise is a mechanical one, with no interpretative leeway.  Lendenmann.  Although the Board sympathizes with the Veteran's frustration at his decreased hearing acuity, and his need for hearing aids, we are constrained to follow the law and regulations as they are written and to apply them equally to all similarly-situated Veterans.

The preponderance of the evidence is against the claim for a compensable disability rating and the appeal must be denied.


ORDER

Service connection for a dental disorder is denied.

Service connection for radiculopathy to both legs is denied.

Service connection for urinary frequency/nocturia is denied.

Service connection for a bilateral hip disability is denied.

An initial compensable disability rating for bilateral hearing loss is denied.


REMAND

The Veteran was most recently afforded a VA examination to assess the severity of his lumbar spine disability in January 2017.  The VA examiner did not perform repetitive testing, and did not provide an evaluation of the extent of functional impairment during flares as the Veteran was not experiencing a flare at the time of examination.  This examination report is inadequate according to Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017) to that additional VA examination is required.


Accordingly, the case is REMANDED for the following action:

1. Obtain all complete records of VA medical treatment and physical therapy afforded to the Veteran by the VA medical facilities in Omaha, Nebraska, and Western Iowa, to include all related clinics from January 2018 until the present for inclusion in the claims file.

2. Afford the Veteran an appropriate VA examination to determine the nature and severity of his service-connected thoracolumbar spine disability.

In order to comply with Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the examiner is asked to describe whether pain, weakness, fatigue and/or incoordination significantly limits functional ability during flares or repetitive use, and if so, the examiner must estimate range of motion during flares or repetitive use.  If the examination does not take place during a flare, the examiner should have the Veteran describe and/or demonstrate the extent of motion loss during flares or repetitive use and provide the extent of motion loss described in terms of degrees.  If there is no pain and/or no limitation of function, such facts must be noted in the report.  The examiner should comment as to whether there is any medical reason to accept or reject the Veteran's description of reduced range of motion during flares or repetitive use.

Also, in order to comply with the Court's decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the VA examination must include range of motion testing in the following areas: 

 Active motion;
 Passive motion;
 Weight-bearing; and
 Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The VA examiner should provide a complete rationale for any opinions provided.

The examiner should be advised that the Veteran meets the definition of manifesting intervertebral disc syndrome under a definition set forth by the Veterans Benefits Administration.  See M21-1, III.iv.4.A.3.a.  

3. Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


